DATED 5 AUGUST 1999

(1) NATINCO N.V.

(2) ALPHARMA INC.

(3) BISA HOLDINGS B.V.

(4) BIOTECHNOLOGY INVESTMENTS LIMITED



TECHNOLOGY LICENCE
AND OPTION AGREEMENT

 

STEPHENSON HARWOOD
One St Paul's Churchyard
London EC4M 8SH
Tel: 0171 329 4422
Fax: 0171 606 0822
Ref: 772/816

CONTENTS

Page

1. DEFINITIONS AND INTERPRETATION *

2. GRANT OF LICENCE *

3. WARRANTIES *

4. KNOW-HOW AND IMPROVEMENTS *

5. LICENCE FEES *

6. ROYALTIES AND RECORDS *

7. PAYMENT *

8. PRODUCT LICENCES *

9. MANUFACTURE OF LICENSED PRODUCTS *

10. MARKETING AND SALE OF LICENSED PRODUCTS *

11. LICENSOR'S UNDERTAKING *

12. TRADE MARK LICENCE *

13. CONFIDENTIALITY *

14. MAINTENANCE AND ENFORCEMENT OF PATENTS *

15. OPTION TO PURCHASE INTELLECTUAL PROPERTY *

16. FORCE MAJEURE *

17. TERMINATION *

18. CONDITIONS PRECEDENT TO ALPHARMA'S OBLIGATIONS *

19. CONDITIONS PRECEDENT TO THE LICENSOR'S OBLIGATIONS *

20. DELIVERIES AT THE CLOSING *

21. SUCCESSORS AND ASSIGNS *

22. AGENCY AND SUBCONTRACTING *

23. GENERAL *

24. PUBLIC ANNOUNCEMENTS *

25. GOVERNING LAW AND JURISDICTION *

26. ARBITRATION *



SCHEDULE A - PATENTS

SCHEDULE B - THIRD PARTY LICENCES

SCHEDULE C - REGISTRATION PROGRAMME

SCHEDULE D - OPTION PRICE

SCHEDULE E - PATENT LICENCE

TECHNOLOGY LICENCE AND OPTION AGREEMENT

DATED 1999

BETWEEN

NATINCO N.V.

a company incorporated in the Netherlands Antilles whose registered office is at
Plaza Jojo, Correa, 1-5 Willemstad, Curacao, Netherlands Antilles ("Licensor");



ALPHARMA INC.

a company incorporated under the laws of the State of Delaware whose registered
office is at One Executive Drive, Fort Lee, New Jersey 0702.4, United States of
America ("Alpharma");



BISA HOLDINGS BV

, a company incorporated under the laws of the Netherlands whose registered
office is at Hofplein 19, 3032 AC Rotterdam, Netherlands ("Bisa"); and



BIOTECHNOLOGY INVESTMENTS LIMITED

, a company incorporated under the laws of England and Wales whose registered
office is at PO Box 242, 8t Peter's Port House, Sausmarez Street, St Peter's
Port, Guernsey, Channel Islands ("BIL"). .



RECITALS

Licensor is the sole beneficial owner of the Licensed Patents, the Trade Mark
and the Know-How and a licensee of the Third Party Patents and the Third Party
Know-How under the Third Party Licences.

Licensor is willing to grant, and Alpharma is willing to take, a licence on the
terms and conditions set out in this Agreement to use the Know-How, the Trade
Mark and the Licensed Patents and a sub-licence under the Third Party licences
in order to apply for Product Licences worldwide and to manufacture, use, sell
or otherwise commercially deal in the Licensed Products in the Licensed
Territories on the terms and conditions set out in this Agreement.

Licensor is further willing to grant Alpharma an exclusive option (i) to
purchase the Licensed Patents, the Trade Mark and the Know-How and (ii) to take
an assignment of the Third Party Licences on the terms and conditions set out in
this Agreement.

IT IS AGREED AS FOLLOWS:

1.      DEFINITIONS AND INTERPRETATION

1.1     In this Agreement, unless the context otherwise expressly requires, the
following terms shall have the following meanings:



"Affiliate"

shall mean any entity in whatever country organised, which directly or
indirectly owns, is owned by or is under common ownership with a Party to this
Agreement or any entity actually controlled by, controlling or under common
control of a Party to this Agreement. For the purpose of this definition,
"ownership" or "control" shall mean where such entity owns or controls fifty per
cent (50%) or more of the equity conferring voting rights and/or otherwise has
the ability or power to control and direct the business affairs of another
entity;

"Alpharma Mark"

shall mean any mark used by Alpharma for the Licensed Product, subject to Clause
12.6;

"Asset Purchase Agreement"

shall mean the asset purchase agreement between Alpharma and SCB;

"AUD"

shall mean Australian dollars;

"best endeavours"

shall mean taking all actions which, having regard to the cost and degree of
difficulty, are commercially practicable;

"Bunge Agreement"

shall mean the letter of offer dated 12 October 1993 from the South African
Breweries Beer Division to Bunge (Australia) Pty Ltd;

"Closing"

shall mean the consummation of this transaction which, subject to Clauses 18, 19
and 20 hereof, shall take place at the office of Alpharma in Fort Lee, New
Jersey, USA at 10:00 am (local time) on [Aug 6, 1999] or on such other date and
time agreed upon by the Licensor and Alpharma ;

"Confidential Information"

shall mean all information (including, but not limited to, Registration Dossiers
and Know-How) which any Participant discloses to any other Participant either
prior to and in contemplation of, or during the course of, this Agreement,
whether commercial, financial or otherwise, whether in electronic, documentary
or any other form and howsoever disclosed, whether marked or otherwise
designated confidential or proprietary, and all matters arising during or in
connection with the performance of the Agreement including, but not limited to,
details of customers and employees and all materials and information in respect
of which any Participant owes obligations of confidence;

"CSL Agreement"

shall mean the sub-lease and agreement dated 22 July 1988 between Bunge
(Australia) Pty Ltd and the Commonwealth Serum Laboratories Commission relating
to the premises situated in the West Wing of Block 5 at 45 Poplar Road,
Parkville, Victoria., as varied by a deed of renewal and variation of lease made
on 18 March 1993 between CSL Limited and Bunge (Australia) Pty Ltd, a deed of
assignment and variation made on 18 March 1993 between Bunge (Australia) Pty
Ltd, Fidelity Food Technologies Pty Ltd and CSL Limited and a sublease dated 13
July 1994 between Fidelity Food Technologies Pty Ltd, the Seller and Bunge
(Australia) Pty Ltd;

"Effective Date"

shall mean the date of Closing;

"FDA"

shall mean the Center for Veterinary Medicine of the Food and Drug
Administration of the US Department of Health and Human Services;

"Force Majeure Event"

shall mean any event preventing or restricting a Party From performing any or
all of its obligations under this Agreement which arises from or is attributable
to any circumstance, acts, omissions or causes beyond the reasonable control of
the Party so prevented including without limitation:

 

(a)   act of God, flood, fire, storm, explosion or other destruction of property
by natural causes;

 

(b)   war, invasion, revolution, riot, civil commotion or other acts of armed
force;

 

(c)   strike, lock-out or other industrial dispute involving the workforce of
the Party so prevented;

 

(d)   blockade, embargo or other economic sanction having general effect; or

 

(e)   law, government order, regulation, rule or other official directive,
policy demand or request having the force of law, including any directive,
restriction or other condition of a legal nature imposed in the Licensed
Territory or Intended Licensed Territory by a relevant Regulatory Authority,
which is of general application to animal health companies and in particular to
products having the general characteristics of the Licensed Product;

"Improvement"

shall mean any improvement, enhancement, material alteration or modification to
or of the Licensed Product;

"Intellectual Property"

shall mean the Know-How, the Licensed Patents and the Trade Mark;

"Intellectual Property Transfer Date"

shall mean 31 December 2003 (unless extended pursuant to the provisions of
Schedule C) or such earlier date on which the Intellectual Property may be
transferred and the Third Party Licences assigned to Alpharma under the
provisions of this Agreement;

"Intended Licensed Territory"

shall mean those countries listed in Schedule C as to which from time to time
Licensee does not possess a Product Licence;

"Know-How"

shall mean and include all present and future techniques, inventions, practices,
knowledge, know-how, skill, experience, test data, engineered cell lines,
samples, analytical data, field trial protocols, field trial data, reports,
information in any application to any Regulatory Authority including without
limitation Registration Dossiers, marketing and sales data, toxicological and
safety data, INAD's, NADA's or equivalent protocols and all supplements thereto,
descriptions and the like (whether in electronic, documentary, eye readable or
any other form and howsoever stored and communicated) with regard to the
Licensed Product, owned by the Licensor at the Effective Date or at any time in
the course of this Agreement and which might reasonably be necessary, required
or useful to Alpharma in applying to any Regulatory Authority and in the
development, manufacture, use or sale of the Licensed Products;

"Licence Fee"

shall mean, the amount payable on the Effective Date under Clause 5.1 and, in
respect of each country listed in Schedule C, the sum of money set out in that
Schedule as being due on the granting of a Product Licence in that country, or
the equivalent sum in any other currency specified in writing by the Licensor
within ten (10) business days of the date that the relevant Product Licence is
granted (based on the average buying rate for the latter currency at Chase
Manhattan Bank, New York, for the period between the date that the relevant
Product Licence is granted and five (5) business days prior to the date of
payment provided under Clause 5.2), and, in respect of any country not listed in
Schedule C, such sum as the Parties may agree in accordance with Clause 5.4;

"Licence Period"

shall mean, subject to Clause 15.4, the period from the Effective Date until the
Intellectual Property Transfer Date;

"Licensed Patents"

shall mean:

 

(a)   all patents, including all pending applications whether filed with a
complete specification or an incomplete specification, short particulars of
which are set out in Schedule A;

 

(b)   all patent applications that may hereafter be filed by or on behalf of the
Licensor which are either based on or claim priority from any of the foregoing
patents and applications (including any division, continuation, or
continuation-in-part of any such application);

 

(c)   all patents which may be granted pursuant to any of the foregoing
applications;

 

(d)   any patent which is a re-issue or extension of, or patent of addition or
any application maturing into a patent, any patent or patent application defined
in (a), (b) or (c) above; and

 

(e)   any patent or patent application corresponding to any patent or patent
application defined in (a), (b), (c) or (d) above which is hereafter filed or
issued by or on behalf of the Licensor anywhere in the world in respect of the
Licensed Products;

"Licensed Product"

shall mean and include:

 

(a)   recombinant porcine somatotrophin;

 

(b)   any product which is within the scope of, or whose manufacture, use or
sale falls within, one or more valid claims of the Licensed Patents in any
country of the world to the extent that such Licensed Patents cover the product
in the actual country of such manufacture, use or sale; and

 

(c)   any product (including products used in connection with other species)
which utilizes any of the Know-How or the Third Party Know-How;

"Licensed Territory"

shall mean Australia, Malaysia and Indonesia and shall be expanded from time to
time to include any other country in respect of which Alpharma has paid the
appropriate Licence Fee pursuant to Clause 5;

"Net Invoiced Price"

shall mean the total sale price as invoiced by or on behalf of Alpharma or any
sub-licensee for Licensed Products without any deductions except for the
following to the extent to which any of the same are allowed for or included in
the invoice:

 

(a)   transport charges (including carriage and insurance) and delivery
expenses;

 

(b)   costs to reflect special packaging costs required by a customer;

 

(c)   credits on Licensed Products returned;

 

(d)   usual trade discounts and discounts for prompt payment; and

 

(e)   sales, value added tax, customs duties or other taxes based on the sales
price and borne by Alpharma;

 

Provided that, in the event that any Licensed Products are used by Alpharma or
any sub-licensee for its own commercial purposes or are sold or transferred
otherwise than on an arms length basis or are sold or transferred to any of
Alpharma's Affiliates, the Net Invoiced Price of such Licensed Products shall be
deemed to be equivalent to the Net Invoiced Price which would have been
applicable hereunder had such Licensed Products been sold or transferred to an
independent arms length customer at the date of first use, or, in the case of
such a sale or transfer to an Affiliate, the price charged upon first sale or
transfer to such customer by such Affiliate;

"Option Price"

Shall mean, depending on the Intellectual Property Transfer Date, the price for
the Intellectual Property set out in Schedule D;

"Participants"

shall mean the Licensor, Alpharma, Bisa and BIL and "Participant" means any of
them;

"Personnel"

shall mean Richard Levitt, David Hughes, and Ian Walker;

"Pig Dose"

shall mean that amount of recombinant porcine somatotrophin required to give one
pig one course of treatment (150 mg of recombinant porcine somatotrophin per
pig, or such other quantity as may be agreed by the Parties from time to time or
as shall be mandated by a Regulatory Agency);

"Product Licence"

shall mean the licence, certificate or other written approval issued by the
Regulatory Authority as provided for by the law of the relevant country, which
enables the legal marketing and sale of the Licensed Product in that country;

"Registration Dossier"

shall mean all data and information (including, but not limited to, composition,
method of manufacture, analytical procedures, cell lines and other genetic
material, and field trial reports) required for an application for a Product
Licence by the applicable Regulatory Authority;

"Registration Programme"

Shall mean the programme for filing applications to register Product Licences
set out in Schedule C;

"Regulatory Authority"

shall mean the duly constituted authority in a relevant country charged with
approving veterinary products for manufacture and/or sale, and regulating and
controlling the use of such products;

"SCB"

shall mean Southern Cross Biotech Pty Ltd, a company registered in Australia,
whose registered office is at Level 10, Trak Centre, 443-449 Toorak Road,
Toorak, Victoria;

"Serious Breach"

shall mean (a) a failure of Alpharma to make a payment of monies validly due
hereunder or (b) a failure by Alpharma to secure the grant of at least five (5)
new Product Licences under the Registration Programme by 31 December 2002 under
circumstances which would entitle the Licensor to liquidated damages under
Clause 8.8 for four (4) or more Product Licences;

"Sold"

shall mean invoiced, (irrespective of delivery or payment terms, on Alpharma's
terms and conditions of sale) to a purchaser or user and "sell" and "sale" and
cognate expressions shall be construed accordingly, and shall extend to all
sales made by any sub-licensee, sub-licensed Affiliate of Alpharma or any other
person on behalf of Alpharma;

"Target Grant Date"

shall mean, with respect to any Product Licence, the last day of the calendar
quarter in which that Product Licence would be expected to have been granted, as
set out in the Registration Programme;

"Target Submission Date"

shall mean, with respect to the application for any Product Licence, the last
day of the calendar quarter in which it is required to be filed., as set out in
the Registration Programme;

"Third Party Know How"

shall mean and include all present and future techniques, inventions, practices,
knowledge, know-how, skill, experience, test data, engineered cell lines,
samples, analytical data, field trial protocols, field trial data, reports,
information in any application to any Regulatory Authority including without
limitation Registration Dossiers, marketing and sales data, descriptions and the
like (whether in electronic, documentary, eye readable or any other form and
howsoever stored and communicated) which the Licensor has obtained from the
Third Party Licensors pursuant to the Third Party Licences and has in its
possession at the Effective Date;

"Third party Licences"

shall mean the licences listed in Schedule B;

"Third Party Licensors"

shall mean those parties listed in Schedule B ;

"Third Party Patents"

shall mean the patents referred to in the Third Party Licences;

"Trade Mark"

shall mean REPORCIN;

"Trade Mark Licence"

shall mean the licence to use the Trade Mark described in Clause 12;

"Warrantors"

shall mean Bisa and BIL;



1.2     references to Clauses and Schedules are to the clauses and schedules of
this Agreement;

1.3     words importing gender include each gender;

1.4     references to persons and entities include, without limitation, bodies
corporate, firms or unincorporated associations;

1.5     the singular includes the plural and vice versa;

1.6     Clause headings are included for convenience only and shall not affect
the interpretation of this Agreement; and

1.7     references to any statute or any clause of any statute include any
statutory amendment, modification or re-enactment in force from time to time and
references to any statute include any statutory instrument or regulations made
under it.

2.     GRANT OF LICENCE

2.1     In consideration of the payment of $1 AUD, receipt of which is hereby
acknowledged, the Licensor hereby grants to Alpharma:

2.1.1   an exclusive non-transferable licence to use the Know-How, and

2.1.2   an exclusive non-transferable licence under the Licensed Patents

solely in either case for the purposes of applying for Product Licences
worldwide.

2.2     The Licensor further hereby grants to Alpharma:

2.2.1   an exclusive licence under the Licensed Patents, and

2.2.2   an exclusive licence to use the Know-How in the Licensed Territory and
in the USA or such other country as the Parties may hereafter agree prior to as
well as after the grant of a Product Licence for that country,

solely for the purposes in either case of developing and manufacturing the
Licensed Products.

2.3   The Licensor further hereby grants to Alpharma an exclusive licence to
use, market, have marketed, sell or otherwise commercially deal in Licensed
Products manufactured under the licence set out in Clause 2.2 anywhere in the
Licensed Territory (as that term is expanded from time to time concurrent with
the issuance of new Product Licences).

2.4   Subject to the terms of the sub-licences granted to Alpharma under the
Third Party Licences, Alpharma shall be entitled to sub-license on a country by
country basis any third party (including any Affiliate of Alpharma) under the
rights granted under Clauses 2.2 and 2.3 but subject to the following
conditions:

2.4.1   Alpharma shall have requested and obtained the Licensor's prior written
consent to sub-license to the proposed sub-licensee (which consent may not be
unreasonably withheld or delayed), provided, however, that such consent shall
not be required in order for Alpharma to sub-license the rights granted to it
under Clause 2.2 to either (i) the Alpharma Affiliate to whom Alpharma assigns
the right to purchase the Operating Assets (as that term is defined in the Asset
Purchase Agreement) pursuant to clause 13.1 of the Asset Purchase Agreement, or
(ii) the Alpharma Affiliate which performs Alpharma's obligations under Clause
9.1;

2.4.2   the terms of the sub-licence shall have been previously approved by the
Licensor and shall not thereafter be amended without the prior written consent
in either case of the Licensor (which consent shall not be unreasonably withheld
or delayed) and shall include in any event obligations on the sub-licensee which
are equivalent to the obligations on Alpharma under this Agreement;

2.4.3   the sub-licence shall prohibit the sub-licensee from granting further
sublicences or from sub-contracting or assigning any of its rights and
obligations under the sub-licence;

2.4.4   the sub-licence shall, subject to the Licensor exercising its rights
under Clause 17.2.3(b), terminate automatically on the termination of this
Agreement for any reason or, if the sub-licensee is an Affiliate of Alpharma, on
the sub-licensee ceasing to be such an Affiliate if the Licensor reasonably
withholds its consent to the sub-licence continuing under Clause 2.7; and

2.4.5   within 30 days of the execution of any sub-licence (or any amendment
thereto) Alpharma providing to the Licensor a true copy of it.

2.5   Alpharma undertakes to cause any sub-licensee to comply fully and promptly
with its obligations under any sub-licence (or any amendment thereto) and to
procure that each sub-licensee shall comply with the terms of this Agreement
mutatis mutandis.

2.6   Alpharma shall indemnify the Licensor against any loss, damages,
liabilities, costs, claims or expenses which the Licensor may suffer or incur as
a result of any failure by Alpharma to comply with Clause 2.5 or any failure by
any sub-licensee to comply with its obligations under the relevant sub-licence
and the terms of this Agreement.

2.7   If a sub-licensee is an Affiliate of Alpharma, then, in the event that
such sublicensee ceases to be such an Affiliate, Alpharma shall notify the
Licensor forthwith and the Licensor shall, within 30 days of such notification,
inform Alpharma whether it consents to such sub-licence continuing, such consent
not to be unreasonably withheld If the Licensor refuses its consent, Alpharma
shall cause such sub-licence to terminate immediately.

2.8   For the purposes of this Clause 2, any distributor or sales agent
appointed by Alpharma on an arms length basis solely for the sale of the
Licensed Products shall not be deemed to be a sub-licensee, provided that such
person is given no rights by Alpharma to use any of the Know-How, the Third
Party Know-How, the Licensed Patents or the Third Party Patents other than for
the purposes of distribution and sale of the Licensed Products.

2.9   The Parties agree to execute a formal licence agreement substantially as
set out in Schedule E for the purposes of registering any patent licence granted
pursuant to Clause 2.2.

2.10   Without limiting either Alpharma or the Licensor's right to reject any
terms or conditions not acceptable to it, the Parties further agree to
co-operate and take such steps before Closing as may be reasonable to procure on
or before Closing the execution of appropriate sub-licences under the Third
Party Licences and consents from the Third Party Licensors. Said sub-licences
and consents shall, in form and substance satisfactory to each of Alpharma and
the Licensor, contain terms and conditions appropriate to carry out the intent
of this Agreement including (a) to effect, on the Effective Date, a valid and
enforceable sub-licence of the rights of the Licensor under the Third Party
Licences, and (b) to effect, subject only to the occurrence of the Intellectual
Property Transfer Date, the valid and enforceable transfer to Alpharma of the
rights of the Licensor under the Third Party Licences; all in a form granting
Alpharma rights equivalent to those of the "licensee" under the Third Party
Licences, and

the territory to which the sub-licences extend shall be coextensive with the
Licensed Territory under this Agreement as the Licensed Territory is defined
from time to time during the course of this Agreement;

the sub-licences shall be exclusive for so long as the licences granted under
Clauses 2.2 and 2.3 remain exclusive so that, if for any reason any such
licences become non-exclusive in any country, the sub-licences shall become
non-exclusive in the same manner; and

payments by Alpharma (to the Licensor prior to the Intellectual Property
Transfer Date and to the Third Party Licensors thereafter) shall be limited to
the payment of royalties, such royalties to be no greater than the royalties
payable by the Licensor to the Third Party Licensors under the terms of the
Third Party Licences as in existence at the date of this Agreement.

3.     WARRANTIES

3.1   Alpharma, the Licensor and each of the Warrantors warrants that it is a
company duly incorporated under the laws of the country or state referred to
above, and that it has the corporate power and authority to accept the terms of
this Agreement and to perform its obligations under it.

3.2   The Licensor warrants and represents that, at the Effective Date, (a) the
Licensor is the sole beneficial owner of the Licensed Patents and the Know-How
and a licensee of the Third Party Patents and the Third Party Know-How under the
Third Party Licences and the Licensor has full right and power to grant licences
set out in Clauses 2.1, 2.2 and 2.3, and (b) so far as it is aware, no other
party has any rights or claims in respect of the Licensed Patents and the
Know-How, and (c) there are no outstanding agreements, assignments or
encumbrances in existence inconsistent with the provisions of the Agreement with
respect to or relating to the Licensed Patents or Know-How, except for the
obligations to pay royalties under the CSL Agreement and Bunge Agreement, and
(d) the Third Party Licences are in full force and effect and the Licensor is
not in default with respect to any of the Third Party Licences, and (e) so far
as it is aware, no other party (except the Third Party Licensors) has any rights
or claims in respect to the Third Party Patents or Third Party Know-How and
there are no outstanding agreements inconsistent with the provisions of this
Agreement created or allowed to exist by or on behalf of any Third Party
Licensor, and (f) the Licensor has full power and right to grant the
sub-licences under the Third Party Licences and, upon the Intellectual Property
Transfer Date, the transfer of the Third Party Licences, and (g) the Licensor
has not created or, with its knowledge, allowed to exist any outstanding
agreement, assignment, or encumbrance with respect to the Third Party Licences
inconsistent with the provisions of this Agreement. As the phrase "agreement,
assignment or encumbrance" is used in the Clause it includes without limitation,
any obligations to governmental agencies, private foundations, companies,
corporations, individuals or the like resulting from acceptance of research
grant or other monies, or otherwise.

3.3   The Licensor warrants that, at the Effective Date, Schedule A contains a
full list of the Licensor's patents and pending patent applications worldwide,
and that the Licensor has acquired all of the Intellectual Property owned by SCB
prior to the transfer of the Intellectual Property to the Licensor and all of
SCB's rights under Third Party Licenses.

3.4   The Licensor warrants that, at the Effective Date, so far as it is aware:

3.4.1   no person is infringing (nor is there any claim that any person is
infringing) any of the Licensed Patents or Third Party Patents in any part of
the Licensed Territory or the Intended Licensed Territory;

3.4.2   the manufacture, use, sale or other dealing or disposition of the
Licensed Products does not infringe (nor is there any claim of infringement of)
the intellectual property rights of any other person in any part of the Licensed
Territory or the Intended Licensed Territory; and

3.4.3   the granted patents within the Licensed Patents and the Third Party
Patents are valid and enforceable and no facts or information exist which render
any of Know-How or Third Party Know-How invalid, unusable or unenforceable in
the Licensed Territory or the Intended Licensed Territory.

3.5   The Licensor warrants that, at the Effective Date, no material part of the
Licensor's Confidential Information (other than information set out in the
specifications of the Licensed Patents, or that would reasonably be expected to
have been disclosed to a Regulatory Authority, or that would not have been kept
confidential by a reasonably prudent animal health company) has been disclosed
to any third party (other than the Third Party Licensors) except on a
confidential basis and pursuant to a confidentiality agreement nor, so far as it
is aware, has any third party disclosed any of the Licensor's Confidential
Information to any person in material breach of .such confidentiality agreement

3.6   The Warrantors hereby separately warrant in the terms of Clauses 3.2 to
3.5 (inclusive) but solely on the basis that such warranties are given by them
to the best of their knowledge.

3.7   For the purposes of this Clause 3, the expression "so far as it is aware"
in relation to the Licensor shall be construed as being the actual knowledge of
the Licensor having made reasonable prior enquiry of SCB and relying on, and
being responsible to Alpharma hereunder for any fraudulent misrepresentation by
any of the Personnel during the course of such prior enquiry. In respect of
warranties given in this Clause 3 relating to the Third Party Patents and Third
Party Know-How, Alpharma acknowledges that the expression "so far as it is
aware" also means that no independent investigation or enquiry has been carried
out by the Licensor of any of the Third Party Licensors or any other person
other than the Personnel. For the purposes of this Clause 3, the expression "to
the best of their knowledge" in relation to the Warrantors shall be construed as
being in the actual knowledge of Bisa or BIL, as the case may be, relying
exclusively on, and solely restricted to, the actual knowledge of their
respective officers and management, their having made no investigation or prior
enquiry of SCB, the Third Party Licensors or any other person.

3.8   The Licensor and the Warrantors agree that the warranty contained in
Clause 3.2 shall be deemed to have been repeated by them on the Intellectual
Property Transfer Date with the deletion of the words "sole beneficial owner" in
Clause 3.2(3) and the substitution therefor by the words "sole legal and
beneficial owner" subject to (i) the qualifications referred to in Clause 3.6
and 3.7; (ii) the existence of any licences which may have been granted by the
Licensor during the Licence Period (in the event that the provisions of Clause
10.2 and/or Clause 10.3 have come into effect), and Alpharma hereby agrees that
it shall be deemed to have had knowledge of such licences; and (iii) any other
matters disclosed by any of the Licensor or the Warrantors to Alpharma, or which
come to the attention of Alpharma at any time on or prior to the Intellectual
Property Transfer Date. The Licensor and the Warrantors further agree that the
warranties contained in Clauses 3.4 and 3.5 shall be deemed to have been
repeated by them on the Intellectual Property Transfer Date subject to the
qualifications referred to in Clause 3.6 and 3.7, but neither the Licensor nor
the Warrantors shall be liable for the breach of , either such warranty at the
Intellectual Property Transfer Date in respect of any matters disclosed by any
of the Licensor or the Warrantors to Alpharma, or which come to the attention of
Alpharma at any time on or prior to the Intellectual Property Transfer Date.

3.9   Save as expressly provided in this Agreement, nothing in the Agreement or
any licence granted hereunder shall be construed as a representation or warranty
that any of the Licensed Patents or the Third Party Patents are valid or
enforceable or that the manufacture, use, sale or other dealing or disposition
of the Licensed Products will not infringe the intellectual property rights of
any other person anywhere in the world.

3.10   Without prejudice to Alpharma's duty to mitigate its loss, the total
liability of the Licensor and the Warrantors in respect of any claim under this
Clause 3 shall be limited as provided in Clauses 3.10 and 3,11 and Alpharma, the
Licensor and the Warrantors agree that, notwithstanding anything to the contrary
express or implied in this Agreement, the following provisions shall override
any inconsistent provisions in this Agreement:

3.10.1   the total liability of the Licensor arising by reason of any claims
under this Clause 3 shall not exceed the aggregate amount of Licence Fees
actually paid by Alpharma prior to the date of the claim and during the calendar
year of the claim;

3.10.2   the Licensor shall not be liable in respect of any claim under this
Clause 3 unless it shall have received from Alpharma written notice giving full
details of the relevant claim within a period of two years after the
Intellectual Property Transfer Date;

3.10.3   the Warrantors shall not be liable in respect of any claim under this
Clause 3 unless they shall have received from Alpharma written notice giving
full details of the relevant claim within a period of two years after the
Effective Date in relation to any alleged breach of Clause 3.6 and within a
period of two years after the Intellectual Property Transfer Date in relation to
any alleged breach of Clause 3.8; and

3.10.4   the Licensor and the Warrantors shall in no event be liable to Alpharma
for any loss of future profits or any special, indirect, economic or
consequential loss, damage, cost or expense of any kind whatsoever and howsoever
caused, whether arising under contract, tort (including negligence) or
otherwise, including (without limitation) loss of production, loss of contracts
and loss of goodwill or anticipated savings.

3.11   Alpharma accepts and acknowledges that the total liability of each of
Bisa and BIL arising by reason of any claim under this Clause 3 shall be limited
as follows:

3.11.1   in respect of any claim relating to a breach of Clause 3.6, to the
amount that it shall have received from the Licensor with respect to its share
of Licence Fees paid by Alpharma to the Licensor within two years of the
Effective Date, and

3.11.2   in respect of any claim relating to a breach of Clause 3.8, to the
amount that it shall have received from the Licensor with respect to its share
of the Option Price (less the sum of all Licence Fees already paid or payable to
the Licensor under this Agreement prior to the Intellectual Property Transfer
Date) paid by Alpharma to the Licensor.

4.     KNOW-HOW AND IMPROVEMENTS

4.1   On the Effective Date, the Licensor shall supply Alpharma with all
Know-How and Third Party Know-How in its possession that has not previously been
disclosed, together with the Product Licences and Registration Dossiers for
Australia, Malaysia and Indonesia.

4.2   Alpharma acknowledges that the Know-How includes commercial assets of
considerable value to the Licensor and Alpharma undertakes to comply with the
obligations set out in Clause 13 with respect thereto. Alpharma further
acknowledges that the Licensor is under obligations of confidentiality with
respect to the Third Party Know-How and Alpharma undertakes to comply with the
obligations of confidentiality set out in Clause 13 and the sub-licences to be
granted to Alpharma under the Third Party Licences with respect thereto.

4.3   The Licensor and Alpharma shall forthwith disclose to the other in
confidence and in such detail as that other may reasonably require, all
Improvements that it may develop or acquire during the Licence Period, except in
so far as such disclosure would disclose information that is subject to
confidentiality obligations in favour of a third party.

4.4   Improvements that the Licensor is due to disclose to Alpharma under Clause
4.3 shall be deemed to be part of the Know-How for the purposes of the rights
granted to Alpharma under Clause 2.

4.5   Subject to the provisions of Clause 11, the Licensor shall have, prior to
the Intellectual Property Transfer Date, a non-exclusive irrevocable world-wide
royalty free licence without limit of time with the right to grant sub-licences
to use all Improvements Alpharma is obliged to disclose to the Licensor under
Clause 4.3 and to work under all intellectual property rights in respect thereof
owned by Alpharma or any successor in title-of Alpharma.

4.6   The Licensor and Alpharma shall be free to apply for patent protection for
any invention not belonging in whole or in part to the other, provided, however,
that the specification in support thereof does not disclose any Confidential
Information of the other Party's Confidential Information. If the specification
in support thereof would require the disclosure of one Party's Confidential
Information, the Parties shall consult with respect to the drafting of such
specification and the Party whose Confidential Information is at issue shall not
unreasonably withhold or delay its consent to such Information being disclosed.

LICENCE FEES

On the Effective Date, Alpharma shall pay to the Licensor or at the Licensor's
direction the following Licence Fees:

AUD 10 million in consideration of the Product Licence for Australia;

AUD 1 million in consideration of the Product Licence for Malaysia; and

AUD 7 million in consideration of the Product Licence for Indonesia.

Alpharma shall pay each further Licence Fee to the Licensor or at its direction
within 90 days of the relevant Product Licence being granted to Alpharma.

Notwithstanding Clause 5.2, Alpharma may elect to pay any Licence Fee to the
Licensor or at its direction prior to obtaining the relevant Product Licence and
in such event no further payment under this Clause 5 shall be due upon the later
receipt of a Product Licence in said country .

In the event that Alpharma applies for and is granted a Product Licence in
respect of a country which is not part of the Intended Licensed Territory, the
Parties shall use reasonable endeavours to agree a licence fee for such Product
Licence (based upon a comparison of the number of pigs being raised commercially
in such country with pig production in the various countries of the Licensed
Territory and the Intended Licensed Territory) and Alpharma shall pay such sum
to the Licensor or at its direction within 90 days of the relevant Product
Licence being granted to Alpharma. Concurrently with any payment under this
Clause 5.4, the payment under Schedule C with respect to the United States (and,
accordingly, the Option Price) shall be reduced by an identical amount.

If the Parties fail to agree a licence fee under Clause 5.4 within 60 days of
the relevant Product Licence being granted to Alpharma, the matter shall be
referred for determination to a mutually acceptable accountant appointed by the
President for the time being of the Institute of Chartered Accountants in
England and Wales. Any accountant appointed under this Clause 5.5 shall act as
an expert, not as an arbitrator. The findings of the accountant shall, in the
absence of manifest error, be final and binding on the Licensor and Alpharma.
Alpharma shall immediately pay the licence fee so determined to the Licensor.

Twenty-five (25) per cent of the Licence Fee paid pursuant to this Clause 5 for
any country within the Licensed Territory shall be deemed to be payment on
account of royalties payable to the Licensor under Clause 6 for that country,
and, for the avoidance of doubt, the payment of Licence Fees shall have no
impact on the royalties payable under the sub-licences granted to Alpharma under
the Third Party Licences.

For the avoidance of doubt, it is acknowledged and agreed by the Parties that
the Option Price shall be reduced by the amount of any Licence Fees paid by
Alpharma prior to or on the Intellectual Property Transfer Date and that no
further Licence Fees shall be due or payable after the Intellectual Property
Transfer Date.

ROYALTIES AND RECORDS

In consideration for the licences granted under Clauses 2.2 and 2.3, and without
prejudice to its obligations to pay royalties under the sub-licences granted to
it under the Third Party Licences, Alpharma shall pay the Licensor, for the
duration of the Licence Period,

a royalty of seven per cent (7%) of the Net Invoice Price in respect of all
Sales of the Licensed Product in the Licensed Territory between the Effective
Date and the expiration of the last USA patent within the Licensed Patents; and

a royalty of three per cent (3%) of the Net Invoiced Price in respect of all
Sales of the Licensed Products in the Licensed Territory after the expiration of
the last USA patent within the Licensed Patents.

Clause 6.1 shall not apply to Licensed Products supplied for promotional
purposes, provided that at no time shall the value of such Licensed Products
exceed five per cent (5%) of the total annual Sales of Licensed Product in any
country within the Licensed Territory in each of the first two (2) years after
commencement of commercial marketing of the Licensed Product in that country, or
two per cent (2%) of the total annual Sales of the Licensed Product in anyone
(1) year thereafter.

Royalties due pursuant to Clause 6.1 shall be paid to the Licensor at the
Licensor's designated bank in US dollars, quarterly in arrears, within thirty
(30) days after the close of each calendar quarter following the Effective Date,
or, if later, the date of first commercial sales of the Licensed Product in the
Licensed Territory. The currency in which the royalty is generated shall be
converted to US dollars at the average buying rate of Chase Manhattan Bank New
York for the latter currency for the period between the last business day of the
relevant quarter to five business days prior to the date upon which payment is
due.

At the same time as payment of any royalties due pursuant to Clause 6.1,
Alpharma shall submit or cause to be submitted to the Licensor a statement in
writing recording the Sales and other usage of Licensed Product (including
promotional use), in each of the countries within the Licensed Territory, made
by Alpharma and/or any sub-licensee and/or any agent or nominee of Alpharma
during the period to which such royalties relate, the Net Invoiced Price or
value of such Sales and/or usages and the amount of royalties payable thereon.
In the event that no Sales or usage of the Licensed Product have been made
during any such period in a particular country within the Licensed Territory
Alpharma shall submit a nil statement in relation to such country.

Alpharma shall and shall procure that any sub-licensee, agent or nominee keep at
its usual place of business, true and accurate records and books of account
containing all necessary data for the determination of royalties payable under
this Clause 6.

Licensor shall have the right, on giving Alpharma seven (7) days notice in
writing, to instruct PriceWaterhouseCoopers (or other firm carrying on business
in succession thereto) to make such examination during normal business hours of
the books and records of Alpharma as shall be necessary to verify the accuracy
of the statements submitted pursuant to Clause 6.4, provided however, that this
right may not be exercised more than twice in any twelve (12) month period
PriceWaterhouseCoopers shall act as an expert, not as an arbitrator, and the
findings of PriceWaterhouseCoopers shall in the absence of manifest error, be
final and binding on the Licensor and Alpharma. For the purposes of this Clause
6.6, the Parties agree that the personnel of PriceWaterhouseCoopers appointed
shall not be drawn from personnel who have previously been engaged in advising
on, the affairs of either of the Parties.

Any examination conducted pursuant to Clause 6.6 shall be conducted at the
expense of the Licensor unless, when conducting such inspection, the accountant
discovers an error of more than three per cent (3%) in the returns made by
Alpharma since the Effective Date or the date of the last inspection, in which
event Alpharma shall pay the cost of such inspection.

In the event that, in the course of any examination conducted pursuant to Clause
6.6, the accountant discovers any underpayment in the returns made by Alpharma
since the Effective Date or the date of the last inspection, Alpharma shall pay
a sum equivalent to the amount of such underpayment forthwith and, in the case
of any overpayment being established, the Licensor shall repay the amount of
such overpayment forthwith.

PAYMENT

Subject to Clauses 7.2 and 17.3, all payments shall be made free from any
deductions or any other set-offs whatsoever and shall be made by electronic
transfer to the Licensor or at the Licensor's direction.

The parties agree that all payments under Clauses 5 and 6 shall be treated for
U.S. federal income and other taxes as instalments of the purchase price for the
Intellectual Property. Any withholding tax paid or required to be paid to any
legitimate authority or held by Alpharma on account of payments to the Licensor
under this Agreement shall be deducted from the amount otherwise due or, if not
so deducted, shall be returned to Alpharma on its request. Alpharma shall secure
and immediately send to the Licensor proof of any such taxes withheld or
required to be withheld and paid or required to be paid by Alpharma.

The Licensor agrees to indemnify Alpharma and hold it harmless from all
liability for taxes imposed with respect to the Intellectual Property or the
Third Party Licences for any taxable year or period ending on or before the
Effective Date (and for an appropriate portion of any taxes so imposed for a
taxable year or period straddling the Effective Date).

If Alpharma defaults in the payment of any sum due to the Licensor, without
prejudice to the Licensor's other rights and remedies, such sum shall bear
interest before as well as after any judgment or award from its due date up to
and including the date of payment at 3% per annum over the base lending rate of
Chase Manhattan Bank, New York from time to time in force.

PRODUCT LICENCES

Alpharma shall use its best endeavours at all times to file and prosecute to
grant applications for Product Licences in accordance with the Registration
Programme, which applications and resulting Product Licences shall be in the
name of Alpharma.

The Licensor shall, at Alpharma's reasonable request and at Alpharma's expense,
co-operate with Alpharma in the submission and prosecution of applications for
Product Licences.

If any Regulatory Authority other than the FDA requires Alpharma to perform
clinical or similar trials (including confirmatory field trials) or present
material data or information not generally required by the FDA and the cost to
Alpharma of complying with such requirement when compared with the anticipated
market for Licensed Products in that country would, in Alpharma's reasonable
opinion, be uneconomic, Alpharma shall notify the Licensor and may, with the
consent of the Licensor (such consent not to be unreasonably withheld or
delayed) abandon that Product Licence application.

At the end of each calendar quarter during the Licence Period, Alpharma shall
provide the Licensor with a detailed report of its progress with respect to
obtaining Product Licences on a country by country basis, and its compliance
with the Registration Programme, together with any other information relevant to
the Licensed Products.

In each January and June of the Licence Period, the Licensor and Alpharma shall
discuss the progress of the existing Product Licence applications and the
submission of forthcoming Product Licence applications.

If there is any delay in obtaining any Product Licence resulting from Alpharma's
failure to take (and to continue to take) all such steps with respect to the
filing and prosecution process for the Product Licence in question as could
reasonably be expected to be taken by a prominent animal health company of
international reputation, the Licensor shall have the right, upon written
request, to attend meetings between Alpharma and the relevant Regulatory
Authority, provided however that the Licensor will use best endeavours at any
such meetings not to interfere in the relationship between Alpharma and the
relevant Regulatory Authority.

Without prejudice to the provisions of Clause 8.1 and 17.6, and subject always
to Clause 16, Alpharma shall, in the event that any Product Licence application
has not been filed within nine months of the applicable Target Submission Date,
pay by way of liquidated damages to the Licensor in respect of such period only
an unrefundable amount equal to 10% of the Licence Fee payable on the grant of
that Product Licence. Such amount shall be due and payable within 30 days of the
end of the ninth month following the relevant Target Submission Date.

Without prejudice to the provisions of Clause 8.1 and 17.6, and subject always
to Clause 16, Alpharma shall, in the event that a Product Licence application
has been filed but the relevant Product Licence has not been granted for
whatever reason within one year of the applicable Target Grant Date, pay by way
of liquidated damages to the Licensor in respect of such period only an
unrefundable amount equal to 10% of the Licence Fee payable on the grant of that
Product Licence, provided that no obligation to make such payment shall arise
(and Alpharma shall not be in breach of this Agreement) if Alpharma has taken
(and continues to take) all such steps with respect to the filing and
prosecution process for the Product Licence in question as could reasonably be
expected of a prominent animal health company of international reputation and
experience. Such amount shall be due and payable within 30 days of the end of
the year following the relevant Target Grant Date.

If at any time Alpharma is liable to pay the sums referred to in Clauses 8.7 and
8.8 with respect to the same Product Licence application, any sums paid under
Clause 8.7 shall be set off against any sums payable under Clause 8.8. For the
avoidance of doubt, any sums paid or payable under Clauses 8.7 and 8.8 may not
be set off against the Licence Fee payable on the grant of the Product Licence
in question.

Alpharma shall inform the Licensor within 48 hours of being granted a Product
Licence of such grant and shall, within 60 days of a Product Licence being
granted to Alpharma, supply the Licensor with a full copy of the relevant
Product Licence.

If the FDA requires Alpharma to submit a two year toxicology report in the
context of the application for a Product Licence in the USA, Alpharma shall
immediately send the Licensor a copy of the FDA's request for such report and
the Registration Programme shall be altered as set forth in Schedule C.

MANUFACTURE OF LICENSED PRODUCTS

Alpharma hereby undertakes to commission, design and construct, or purchase or
lease, in a suitable location to be determined by Alpharma, a production plant
for the manufacture of Licensed Products which meets the relevant requirements
of the relevant Regulatory Authority for such facilities. The plant shall be
designed with a combined capacity of 75 million Pig Doses per annum but Alpharma
shall be entitled to construct the plant in phases to meet market demand
provided that the first phase shall have a capacity of not less than 25 million
Pig Doses per annum and provided further that Alpharma has used its best
endeavours to complete such phase within eighteen (18) months after the
Effective Date.

Alpharma shall manufacture the Licensed Products to at least the standards of
quality and production used by SCB and/or the Licensor prior to the date of this
Agreement, and, without prejudice to its obligations under Clause 4.3, Alpharma
shall, from time to time, advise the Licensor of any alterations or changes made
to the specifications of the Licensed Products.

Alpharma shall, forthwith upon the written request of the Licensor, and in no
event more often than every six months with respect to each plant used by
Alpharma, at Alpharma's expense send samples of the Licensed Products
manufactured at such plant to the Licensor at the Licensor's address set out in
Clause 23.3.

Alpharma shall at all times indemnify and keep indemnified the Licensor against
all or any costs of claims, damages, legal costs or other expenses incurred by
the Licensor or for which the Licensor may become liable which relate to the
manufacture, distribution, sale, supply or use of Licensed Products by or on
behalf of Alpharma or its sub-licensees, including, without limitation, claims
based on product liability laws.

Alpharma shall, in accordance with Alpharma's policy guidelines relating to
product liability insurance in force from time to time, include the Licensed
Products under its product liability insurance policy, as such insurance policy
exists from time to time, and provided that the insurer accepts the Licensed
Products for such insurance. In the event that the insurer refuses cover for a
Licensed Product, Alpharma shall immediately inform the Licensor and provide the
Licensor with the relevant documentation from the insurer. Alpharma shall
provide the Licensor with a certificate of insurance including sufficient
evidence of the amount and currency of such insurance and shall forthwith notify
the Licensor of any change in any of the terms of such insurance relating to the
Licensed Products.

MARKETING AND SALE OF LICENSED PRODUCTS

Alpharma shall use its best endeavours at all times to promote, sell and expand
the sales of Licensed Products in the Licensed Territory during the Licence
Period, and shall provide such advertising and publicity as may reasonably be
expected to be necessary to bring the Licensed Product to the attention of the
pig industry, veterinarians and other relevant parties provided that samples of
such advertising and publicity material shall simultaneously be sent to the
Licensor for its information.

In the event that Alpharma fails to offer the Licensed Products for commercial
sale in any country in respect of which it has obtained a Product Licence within
one (1) year after receipt of said Product Licence, or at any time thereafter,
ceases offering such Licensed Product for commercial sale, the Licensor may
serve written notice on Alpharma of such failure or cessation. Following receipt
of such notice, Alpharma shall within three months of such receipt exercise the
option to purchase the Intellectual Property in accordance with Clause 15 or
remedy such failure. In the event that Alpharma fails either to exercise the
option or to remedy the failure to offer the Licensed Products for commercial
sale, then, without prejudice to Clause 17.6:

the licence granted in Clause 2.1 shall automatically become non-exclusive as
regards that country;

the licences granted pursuant to Clause 2.2 and 2.3 shall automatically become
non-exclusive as regards that country;

Alpharma shall forthwith supply the Licensor with a copy of the up-to-date
Registration Dossier for that country for use at the Licensor's risk and
expense; and

the Licensor's undertaking in Clause 11 shall not apply to that country.

In the event that Alpharma markets, or initiates the marketing of a product
anywhere in the Licensed Territory or the Intended Licensed Territory which
competes or is likely to compete with the Licensed Products (provided, however,
that any product marketed by Alpharma at the date of this Agreement shall not be
deemed competitive for the purpose of this Clause), the Licensor may serve
notice on Alpharma requesting it to refrain from doing so. Following receipt of
that notice, Alpharma shall within six months of such receipt exercise the
option to purchase the Intellectual Property in accordance with Clause 15 or
comply with such request. In the event that Alpharma fails to exercise the
option or comply with such request, then, without prejudice to Clause 17.6:

the licence granted in Clause 2.1 shall automatically terminate;

the licences granted in Clauses 2.2 and 2.3 shall automatically become
non-exclusive;

Alpharma shall forthwith supply the Licensor with up-to-date copies of all
Registration Dossiers in its possession or control for use at the Licensor's
risk and expense; and

the Licensor's undertaking in Clause 11 shall terminate.

Alpharma hereby authorises the Licensor or its agent or representative to use
any Registration Dossier supplied pursuant to Clause 10.2.3 or 10.3.3 to effect
a duplicate registration in the relevant country, and, in the case of
Registration Dossiers supplied pursuant to Clause 10.3.3, to effect Product
Licence registrations anywhere in the world, in either case in the name of the
Licensor and/or such other party as the Licensor may in its sole discretion
determine.

For the purposes of implementing the provisions of Clauses 10.2 or 10.3,
Alpharma undertakes to do all acts and such other things at the Licensor's
request and expense that the Licensor may in its reasonable discretion require
in order to give effect to the terms of Clause 10.2 or Clause 10.3, as the case
may be.

LICENSOR'S UNDERTAKING

During the Licence Period, the Licensor undertakes that it will not use the
Intellectual Property or the rights under the Third Party Licences or grant any
other licences with respect of the Intellectual Property or sub-licences under
the Third Party Licences or to enter any agreement with or assignment to any
third party or permit any encumbrance which would be inconsistent or otherwise
conflict with the terms of this Agreement.

TRADE MARK LICENCE

In consideration of Alpharma carrying out its obligations pursuant to Clause 10,
the Licensor grants Alpharma a fully paid up licence to use the Trade Mark in
the Licensed Territory as a trade mark in relation to Licensed Products in
accordance with this Agreement (the "Trade Mark Licence").

The Trade Mark Licence shall commence on the Effective Date and shall continue
for the Licence Period.

Alpharma may, exercising its reasonable commercial judgment, use either the
Trade Mark or an Alpharma Mark as a trade mark with respect to the Licensed
Products in each country within the Licensed Territory. The provisions of Clause
12.4 shall apply to Alpharma where it elects to use the Trade Mark.

Alpharma shall observe such reasonable quality standards relating to the use of
the Trade Mark as the Licensor may from time to time reasonably require and
notify in advance to Alpharma in writing.

Alpharma shall not use any trade marks or trade names (other than the Trade Mark
used in accordance with the Trade Mark Licence) or other devices which are or
incorporate marks which are the same as or confusingly similar to the Trade
Mark.

Alpharma shall not use any mark incorporating the word "Alpharma" as a trade
mark with respect to the Licensed Products. For the avoidance of doubt, nothing
herein shall give the Licensor any rights to the name or mark "Alpharma".

Alpharma acknowledges that the ownership of the Trade Mark and the goodwill
relating to the Trade Mark vests and shall always remain vested in the Licensor
during the Licence Period Alpharma undertakes not to do any act which is likely
to invalidate or jeopardise the Licensor's rights in the Trade Mark, nor to
assist any other party directly or indirectly in any such act

In the countries in respect of which Alpharma has elected under Clause 12.3 to
use the Trade Mark as a trade mark with respect to the Licensed Products, the
Licensor shall, at the Licensor's expense, (i) maintain and renew any
registrations of the Trade Mark and (ii) prosecute to grant any applications to
register the Trade Mark which have already been filed at the Effective Date.

If the Trade Mark is not registered in any country within the Licensed Territory
in respect of which Alpharma has elected under Clause 12.3 to use the Trade Mark
as a trade mark with respect to the Licensed Products, the Licensor shall apply
to register the Trade Mark in that country. For the avoidance of doubt, the
Licensor shall have no obligation to register and maintain registrations of the
Alpharma Mark.

If at any time Alpharma ceases permanently to market the Licensed Product in any
country within the Licensed Territory and/or has its licence to do so revoked
for any reason, the Licensor shall be entitled forthwith to terminate the Trade
Mark Licence with respect to that country.

No other licence in relation to the Trade Mark or any other trade mark or trade
name shall be implied in favour of Alpharma by virtue of the provisions of this
Agreement.

Upon termination of this Agreement pursuant to Clause 17.1, the Trade Mark
Licence shall terminate.

If the Licensor terminates this Agreement in accordance with Clause 17.1, then
the Licensor shall have the following rights in relation to any Alpharma Mark:

if the Licensor exercises its option under Clause 17.2.2, Alpharma shall,
without charge to the Licensor, assign all rights in any Alpharma Mark to the
Licensor and Alpharma hereby irrevocably appoints the Licensor its attorney for
the purposes of executing any document or doing any act to perfect such
assignment; or

if the Licensor does not exercise its option under Clause 17.2.2, Alpharma shall
grant the Licensor a fully paid up licence to use any Alpharma Mark on the
Licensed Products outside the Licensed Territory, and the Licensor shall observe
such reasonable quality standards relating to the use of the Alpharma Mark as
Alpharma may from time to time reasonably require and notify in advance to the
Licensor in writing.

CONFIDENTIALITY

Each Participant undertakes that it shall keep secret and confidential all
Confidential Information and Know-How communicated to it by any of the others
and shall not use or disclose the same or any part thereof to any person
whatsoever except as provided in this Clause 13.

Each Participant may disclose Confidential Information and Know-How to those of
its key directors, employees or consultants on a need to know basis who are
directly concerned with the Licensed Product, provided that, before any such
disclosure, it shall ensure that each of the relevant persons:

is made aware of the confidential nature of the Confidential Information, or the
Know-How (as the case may be),

acknowledges in writing that he or she owes a duty of confidence to the
Participant which originally disclosed the Confidential Information or Know-How
(as the case may be),

enters into a confidentiality undertaking in such form as the Participant whose
Confidential Information is being disclosed may reasonably specify, and

complies with the obligations set out in that confidentiality undertaking.

Each Participant may also disclose Confidential Information and Know-How to

its auditors, and financial and legal advisers and any other persons having a
legal right or duty to know the Confidential Information or Know-How (as the
case may be) in connection with the business of that Participant;

to any Regulatory Authority as required to file and prosecute to grant a Product
Licence in that country; and

where ordered by a court of competent jurisdiction to do so or in accordance
with the rules from time to time in force of any applicable recognised
investment exchange (as defined by the Financial Services Act 1986) or there is
any other statutory obligation to do so,

provided always that, where practicable (and, in any event excluding disclosures
pursuant to Clause 13.3.2), the Participant required to make such disclosure
shall notify the Participant who owns the Confidential Information or Know-How
(as the case may be), identifying the Information or Know-How in question and
giving the latter Participant adequate time to make representations about the
required disclosure to any relevant bodies. The Participant required to make
such disclosure shall further use its reasonable endeavours to ensure that any
such persons to whom the Confidential Information or Know-How is required to be
disclosed under this Clause 13.3 hold it in confidence in accordance with the
terms of this Agreement.

Each Participant may disclose Confidential Information and Know-How to a
sublicensee properly appointed in accordance with the Agreement, provided that
before any such disclosure the disclosing Participant shall have entered into a
confidentiality undertaking with its sub-licensee on terms no less onerous than
the provisions of this Clause 13.

Each Participant shall take all reasonable steps to minimise the risk of
disclosure of Confidential Information and the Know-How and a breach of Clause
13 including, but not limited to:

ensuring that only persons whose duties require them to possess Confidential
Information or the Know-How have access to it; and

by effecting and maintaining adequate security measures to safeguard the
Confidential Information and Know-How From unauthorised access, use and
misappropriation, including, but not limited to, providing proper and secure
storage for papers, drawings and other material within the Confidential
Information and forbidding unauthorised persons access to the place or places
where these are stored.

Each Participant undertakes to notify the relevant other Participant promptly of
any unauthorised use, copying or disclosure of any Confidential Information
belonging to that Participant or Know-How of which it becomes aware and to
provide all reasonable assistance to the latter Participant to terminate such
unauthorised use and/or disclosure.

In the event that the obligation of confidentiality imposed by the Agreement is
breached by any Participant either wilfully or negligently or carelessly, then
the Participant at fault shall be responsible to the injured Participant for all
the damages arising from the breach and communication to the third party of the
Confidential Information or the Know-How (as the case may be) excluding
indirect, consequential damages and loss of profits, provided that such injured
Participant shall nevertheless be obliged to mitigate its loss in such
circumstances.

The provisions of this Clause 13 shall not apply to any Confidential Information
or Know-How which:

is or comes into the public domain through no fault of the receiving
Participant, its employees, agents or sub-contractors; or

is lawfully disclosed to the receiving Participant by a third party rightfully
in possession of it; or

is independently developed by the receiving Participant without access to or
knowledge or use of the Confidential Information or Know-How.

The Participants further agree to treat the terms of this Agreement as
confidential and no Participant may disclose such terms to any third party
(except to those persons listed in Clauses 13.2 and 13.3 and only in accordance
with the terms of those Clauses) without the prior written consent of the other
Participants, which consent shall not be unreasonably withheld or delayed,
except that Alpharma shall be entitled to disclose the existence of the
Agreement and its material terms to such persons in connection with its
obligations as a listed public company and the making of appropriate filings
with the Securities and Exchange Commission and the New York Stock Exchange as
may be recommended by its chief legal officer.

The provisions in this Clause 13 shall remain in force without limit in time and
notwithstanding termination of this Agreement howsoever occurring.

MAINTENANCE AND ENFORCEMENT OF PATENTS

The Licensor undertakes to apply to record the change of ownership with respect
to those of the Licensed Patents which it acquired from SCB prior to the
Intellectual Property Transfer Date.

The Licensor shall, at its own cost (subject to Clause 14.4), prosecute to grant
all patent applications within the Licensed Patents and shall take all actions
required in the relevant /jurisdictions to maintain all patents within the
Licensed Patents in force for the full term thereof.

The Licensor reserves the right to abandon any patent application or patent or
not to file a patent application in respect of a Licensed Product in any country
if it reasonably considers that the costs of doing so are out of proportion to
the benefit to be gained from continuing with that application or maintaining
that patent or if the Licensor has reasonable grounds, having taken the advice
of patent agents in the relevant jurisdiction, for believing that the
application would be refused.

Alpharma shall have the right, after notifying the Licensor in writing, to pay
on behalf of the Licensor all charges required for the maintenance of the
Licensed Patents and to deduct such costs from the royalty payments due to the
Licensor under Clause 6. When Alpharma submits statements in accordance with
Clause 6.4, any deduction from the royalty payments under this Clause 14.4
during the relevant period shall be evidenced by the appropriate documentation.

In the event that there is (i) any infringement or suspected or threatened
infringement of the Licensed Patents or misappropriation or misuse of the
Know-How, or (ii) any third party claim in relation to any of the Licensed
Patents, the Third Party Patents, the Know-How or the Third Party Know-How, or
(iii) any third party claim that the manufacture, use, sale or other dealing or
disposition of the Licensed Products infringes the intellectual property rights
of such party in any part of the Licensed Territory or the Intended Licensed
Territory on such a scale as to affect prejudicially Alpharma's business in the
Licensed Products in any part of the Licensed Territory or the Intended Licensed
Territory, the Licensor and Alpharma shall as soon as practicable consult to
decide what steps shall be taken to prevent, terminate or contest such
infringement, misappropriation or claim, and Alpharma may, with the consent of
the Licensor (such consent not to be unreasonably withheld or delayed, having
due regard to the strength of the claim and the commercial interests of and
monetary risks to both Parties) (1) suspend any pending Product Licence
application or (2) suspend its promotion and sale of the Licensed Products in
the country in which such infringement, misappropriation or misuse is alleged to
be taking place or such claim has been made for such time as the Parties may
agree. Alternatively, if the Parties agree that such infringement,
misappropriation, or claim could not, in good faith, be contested then any
pending Product Licence application or promotion and sale of the Licensed
Products in such part of the Licensed Territory shall be terminated.

Unless the Parties otherwise agree, pursuant to Clause 14.5 or as provided in
Clause 14.8, the Licensor may take all steps (including any proceedings) as may
be necessary to halt the alleged infringement, misappropriation or claim (as the
case may be), and Alpharma shall provide such assistance, at the Licensor's
cost, as the Licensor may reasonably request in connection therewith. The
Licensor shall be entitled to retain for its own absolute benefit any damages,
costs or other expenses awarded or recovered in any proceedings conducted under
this Clause 14.6.

If the Licensor fails within a reasonable period in the circumstances to take
such steps pursuant to Clause 14.6 or as the Parties may have agreed that it
should take pursuant to Clause 14.5, Alpharma shall have the right and is hereby
authorised by the Licensor to take those steps independently. In so doing
Alpharma shall not be taken as acting as the agent or in any way on behalf of
the Licensor. Subject to receiving advice from experienced patent counsel that
infringement proceedings (including any interlocutory proceedings where
relevant) stand a reasonable chance of success, Alpharma may request the
Licensor to lend its name to such proceedings and provide reasonable assistance
in connection therewith, and the Licensor shall do so, subject to Alpharma
indemnifying it in respect of all costs, damages and expenses that it may incur,
including any award of costs against it but Alpharma shall be entitled to retain
for its own absolute benefit any damages, costs or other expenses awarded or
recovered in any proceedings conducted under this Clause 14.7.

In the event that Alpharma is sued for infringement of any patent or patents by
any third party by reason of its manufacture, use or sale of the Licensed
Products, the Licensor shall, at Alpharma's reasonable request and expense,
assist Alpharma in its defence to such action to the extent that, in all the
circumstances, it is reasonable to do so, but shall otherwise be under no
obligations in respect thereof All costs of any such action shall be borne by
Alpharma to whom shall belong all sums that may be recovered from the third
party.

At any time during this Agreement, Alpharma undertakes not directly or
indirectly to oppose or assist any third party to oppose the grant of patents on
any patent application within the Licensed Patents, or to dispute or directly or
indirectly to assist any third party to dispute the validity of any patent
within the Licensed Patents, or any of the claims thereof

OPTION TO PURCHASE INTELLECTUAL PROPERTY

In consideration of sum of $1 AUD receipt of which is hereby acknowledged., the
Licensor hereby grants to Alpharma for the Licence Period an exclusive option to
purchase all of the Intellectual Property and take an assignment of the Third
Party Licences at the Option Price less the sum of all Licence Fees already paid
to Licensor under this Agreement.

In any event, notwithstanding the provisions of Clause 15.1, Alpharma shall
purchase the Intellectual Property and take an assignment of the Third Party
Licences forthwith upon the grant of the Product Licence for the USA at the
Option Price (less the sum of all Licence Fees already paid to the Licensor
under this Agreement).

In the event that the option is exercised pursuant to Clause 15.1, or in the
event that Alpharma purchases the Intellectual Property and takes the assignment
of the Third Party Licences pursuant to Clause 15.2,

Alpharma and the Licensor shall agree the proportion of the Option Price, if
any, which is allocable to the assignment of those of the Licensed Patents which
are registered at the UK patent office (the "UK patents") in the following
manner: if a Product Licence has been issued in respect of the UK then the
consideration allocable to the UK patents shall be the same fraction of the
Option Price (less the sum of all Licence Fees already paid) as the fraction of
the Licence Fee paid for the UK is to all Licence Fees already paid under this
Agreement; but if a Product Licence has not been issued in respect of the UK
then the consideration allocable to the UK patents shall be $1 AUD;

Alpharma shall purchase, and Licensor shall sell and effectively transfer to
Alpharma, the Intellectual Property and take the assignment of the Third Party
Licences subject to any licences that the Licensor may have granted in the event
that the provisions of Clause 10.2 and/or Clause 10.3 have come into effect;

the Licensor shall, as soon as practicable following the Intellectual Property
Transfer Date, do all acts and other such things at Alpharma's request and
expense that Alpharma may, in its reasonable discretion, require in order to
give effect to the transfer to Alpharma of good and valid title to (i) the
Intellectual Property, and (ii) the Licensor's rights under the Third Party
Licences;

the Licensor undertakes to return to Alpharma all copies of Product Licences
supplied pursuant to Clause 8.10 and all other Confidential Information in its
possession (whether deemed owned by Licensor or Alpharma prior to the
Intellectual Property Transfer Date) relating to the Licensed Products upon the
receipt of the Option Price; and

the Parties agree to execute a formal patent assignment in a mutually agreed
form. If Alpharma so requests and at Alpharma's expense, the Licensor shall
execute separate assignments for each patent office at which the assignments are
to be registered

In the event that the option is not exercised, or a Product Licence for .the USA
not obtained, on or before the Intellectual Property Transfer Date then,
immediately thereafter:

the Licensor's undertaking in Clause 11 shall terminate, subject to Clause
15.4.3;

the licence granted in Clause 2.1 shall automatically become non-exclusive with
respect to all countries outside the Licensed Territory (as that term is defined
on the Intellectual Property Transfer Date);

the licences granted under Clauses 2.2 and 2.3 shall remain exclusive for the
Licensed Territory (as defined pursuant to Clause 15.4.2);

the Trade Mark Licence shall continue with respect to the Licensed Territory (as
defined pursuant to Clause 15.4.2); and

Alpharma hereby authorises the Licensor or its agent or representative, at its
own risk and expense, to use any Registration Dossiers supplied prior to the
Intellectual Property Transfer Date for the purposes of effecting Ii
registration in any country outside the Licensed Territory (as so defined
pursuant to Clause 15.4.2) in the name of the Licensor and/or such other party
as the Licensor may in its sole discretion determine.

FORCE MAJEURE

If either Party is prevented or delayed in the performance of any of its
obligations under this Agreement-by a Force Majeure Event, then that Party shall
forthwith serve notice in writing on the other Party specifying the nature and
extent of the event giving rise to such Force Majeure Event, and shall subject
to the service of such notice and to Clause 16.3 have no liability in respect of
the performance of such of its obligations as are prevented by such Force
Majeure Event during the continuation of such Event.

If one Party (the "prevented Party") is prevented from the performance of its
obligations for a continuous period in excess of twelve months by a Force
Majeure Event, the other Party (the "other Party") may terminate this Agreement
forthwith solely with respect to the country affected by the Force Majeure Event
on service of written notice upon the prevented Party, provided that (i) the
other Party would not be affected by that Force Majeure Event substantially to
the same extent or in substantially the same manner as the prevented Party, and
(ii) the prevented Party does not, within ten (10) business day after receipt of
said notice, commence performance in a commercially equivalent manner or provide
the other Party with the reasonably estimated economic equivalent of
performance. If there is a termination pursuant to this Clause 16.2 then:

neither Party shall have any liability to the other with respect to that country
except that rights and liabilities which have accrued prior to such termination
shall continue to subsist and the provisions of this Clause 16.2 shall apply;

the licences granted in Clauses 2.1, 2.2 and 2.3 shall automatically become
non-exclusive as regards that country;

the Trade Mark Licence shall automatically terminate with respect to that
country;

the Licensor's undertaking in Clause 11 shall not apply to that country;

Alpharma shall forthwith supply the Licensor for use at its risk and expense
with a copy of the up-to-date Registration Dossier for that country;

Alpharma hereby authorises the Licensor or its agent or representative to use
any Registration Dossier supplied pursuant to Clause 16.2.5 at its risk and
expense to effect a duplicate registration in the relevant country in the name
of the Licensor and/or such other party as the Licensor may in its sole
discretion determine; and

the Agreement shall remain in force with respect to the rest of the world.

Without prejudice to Clause 16.2, the Party claiming to be prevented or delayed
in the performance of any of its obligations under this Agreement by reason of
the Force Majeure Event shall use all reasonable endeavours to bring the Force
Majeure Event to an end or to find a solution by which the Agreement may be
performed despite the continuance of the Force Majeure Event.

TERMINATION

In the event that Alpharma:

commits a Serious Breach and fails to remedy such Breach within sixty (60) days
after receipt of written notice by the Licensor calling for its remedy; or

commits any act of insolvency; or

suffers the appointment of a receiver which shall not be discharged within 90
days after such receiver's appointment; or

has any final judgment material to the financial condition of Alpharma granted
against it and fails to take effective steps to satisfy, appeal against or set
aside such judgment within the time period provided by applicable law after such
judgment has come to its notice; or

is voluntarily or compulsorily liquidated

then the Licensor may with immediate effect terminate certain of its obligations
to and the rights of Alpharma under this Agreement to the extent set forth
below.

In the event that the Licensor terminates the Agreement pursuant to Clause
17.1., Alpharma may, at its option., within 30 days pay the Licensor the Option
Price (less the sum of all licence fees already paid to the Licensor under this
Agreement) and Alpharma shall have the rights and the Parties shall perform as
set out in Clause 15.3. In the event that Alpharma elects not to pay the Option
Price (less the sum of all licence fees already paid to the Licensor under this
Agreement):

the right to apply for further Product Licences and all rights to future
licences in the Intended Licensed Territory granted pursuant to Clause 2 and the
sub-licence rights under the Third Party Licences with respect to the Intended
Licensed Territory shall immediately terminate and the option contained in
Clause 15.1 shall immediately terminate;

at its option., exercisable within 60 days after the termination notice required
by Clause 17.1, the Licensor may purchase Alpharma's rights within the Licensed
Territory for a cash price (payable 30 days after the exercise of Licensor's
rights hereunder) equal to all Licence Fees paid pursuant to Clause 5 hereof

in the event Licensor exercises the option set forth in Clause 17.2.2 then
concurrently with Licensor's payment of the purchase price required by Clause
17.2.2:

Alpharma shall return promptly to the Licensor all Know-How and Third Party
Know-How, including, without limitation, all engineered cell lines, and shall
co-operate with the Licensor in the cancellation of all or any rights (including
all licences and, subject to Clause 17.2.3(b) all sub-licences entered into
pursuant hereto) and shall execute and do all such documents, acts and things as
may be necessary in such connection;

the Licensor shall automatically have the right to take an absolute assignment
of Alpharma's rights under any sub-licence granted pursuant to Clause 2.4 and
Alpharma hereby irrevocably appoints the Licensor its attorney for the purpose
of notifying any sublicensee of such a change and of signing any document or
doing any act to perfect such assignment; and

Alpharma shall do all acts to transfer the Product Licences to Licensor for use
at Licensor's risk and expense, and such other things at Licensor's reasonable
request and expense that the Licensor may in its discretion require in order to
give effect to this Clause.

In the event that the Licensor does not exercise the option set forth in Clause
17.2.2 then:

the licence granted in Clause 2.1 shall automatically terminate;

the licences granted pursuant to Clauses 2.2 and 2.3 shall remain as exclusive
licences;

Alpharma shall forthwith supply Licensor with a copy of all Registration
Dossiers which Licensor may use, at its risk and expense, in all countries other
than the Licensed Territory; and

the Licensor's undertaking in Clause 11 shall not apply to any country outside
the Licensed Territory.

In the event that the Licensor defaults in a material obligation hereunder, and
fails to remedy such default within sixty (60) days after receipt of written
notice by Alpharma calling upon it to remedy such default, then Alpharma may
with immediate effect terminate this Agreement, in which event the licences
granted under Clauses 2.2 and 2.3 prior to the date of termination shall
continue, and licences shall be granted under Clause 2.3 upon the payment of
Licence Fees in respect of the grant of any Product Licences already applied for
prior to the date of termination, and Alpharma's obligation to make payments
under Claus~ 5 and 6 shall continue save that Alpharma may elect to set off
against such payments any and all costs and expenses which Alpharma may
reasonably have incurred as a result of the Licensor's default.

Notwithstanding the termination of this Agreement (howsoever occurring),

the provisions of Clauses 1, 9.4, 13, 17.6 (in so far as it relates to
preexisting breaches of this Agreement), 25 and 26 shall survive such
termination and continue in full force and effect without limit in time; and

except in the event that the Licensor exercises the option under Clause 17.2.2,
Alpharma shall retain all Product Licences granted prior to the date of
termination.

On termination of this Agreement, howsoever occurring, all fees and charges
accrued (but unpaid) pursuant to this Agreement shall forthwith become due and
payable.

Except as specifically set forth herein to the contrary, nothing contained
herein shall limit any remedies available to either Party at law or in equity
for the breach of the other Party of any of its obligations under this
Agreement. For the avoidance of doubt, termination shall not excuse the
obligations of either Party to pay money due to the other Party for events
arising prior to termination.

CONDITIONS PRECEDENT TO ALPHARMA'S OBLIGATIONS

The obligation of Alpharma to consummate the transactions to be entered into at
the Closing is subject to each of the following:

Warranties and Compliance with Agreement. The Licensor has performed and
complied in all material respects with its undertakings, agreements and
conditions required to be performed or complied with on or prior to the Closing
and the warranties given on the Closing are true in all material respects;

No litigation. No suit, investigation, action or other proceeding shall be
threatened or pending before any court or governmental agency which may result
in the restraint, prohibition or the obtaining of damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby;

Sub-licences and Consents. On or before the Closing, Alpharma shall have
received the valid and effective sub-licences and consents in the form and
substance indicated in Clause 2.10 executed by the Licensor and the Third Party
Licensors, and indicated to be acceptable to Alpharma by its execution thereof,
,if applicable, or otherwise by Alpharma's written concurrence;

Transfer of Rights. On or before the Closing, all of the beneficial rights,
title and interest to the Licensed Patents and Know-How shall have been
transferred to the Licensor and the Licensor shall have become a licensee of the
Third Party Patents and Third Party Know-How under the Third Party Licences, and
further such arrangements shall have been approved by the Australian Foreign
Investment Review Board, and consented to in writing by the Third Party
Licensors with respect to the Licensor becoming a licensee under the Third Party
Licences, which consent shall be in form and substance reasonably satisfactory
to Alpharma;

Concurrent Closing. The closing under the Asset Purchase Agreement shall have
taken place concurrently with the Closing hereunder;

Support of Certain Obligations. On or before the Closing, South African
Breweries International (Finance) BY shall have executed in favour of Alpharma a
letter of support of the obligations set forth in Clause 11 hereof in a term
reasonably acceptable to Alpharma; and

Delivery of Documents. Alpharma shall have received all of the documents
required to be received pursuant to Clause 20.1.

CONDITIONS PRECEDENT TO THE LICENSOR'S OBLIGATIONS

The obligations of the Licensor to consummate the transactions to be entered
into at the Closing is subject to each of the following:

Warranties and Compliance with Agreement Alpharma has performed and complied in
all material respects with its undertakings, agreements, conditions and
warranties required by this Agreement to be performed, complied with or given on
or prior to the Closing;

No Litigation. No suit, investigation, action or other proceeding shall be
threatened or pending before any court or governmental agency which may result
in the restraint, prohibition or the obtaining of damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby; and

Sub-licences and Consents. On or before Closing, the Licensor shall have
received the valid and effective sub-licences and consents in the form and
substance indicated in Clause 2.10 executed by the Third Party Licensors, and,
where appropriate, by Alpharma (or otherwise indicated to be acceptable to
Alpharma by its written concurrence), and indicated to be acceptable to the
Licensor by its execution thereof.

Delivery of Documents. Alpharma shall deliver the documents and consideration
required to be received at the Closing pursuant to Clause 20.2.

Concurrent Closing. The Closing under the Asset Purchase Agreement shall have
taken place concurrently with the Closing hereunder.

DELIVERIES AT THE CLOSING

Unless delivered prior to the Closing, at the Closing, the Licensor shall
deliver to Alpharma the following:

the sub-licences and consents required by Clause 18.3;

evidence reasonably satisfactory to Alpharma of the fulfilment of the conditions
set forth in Clause 18.4; and

the letter of comfort in the form required by Clause 18.6.

Unless delivered prior to the Closing, at the Closing, Alpharma shall deliver to
Licensor the following:

the consideration required by Clause 5.1; and

the sub-licences and consents reasonably required by Clause 19.3 .

In the event that any of the deliveries required under Clause 20.1 or 20.2 (as
applicable) are not effected by one Party or any of the conditions precedent to
the obligations of one Party set out in Clauses 18 or 19 (as appropriate to that
Party) are not fulfilled at the Effective Date by such Party, then the other
Party (the "terminating Party") may, without any liability to the other Party,
forthwith terminate this Agreement (and all rights and obligations for
performance hereunder). Without prejudice to the foregoing, the terminating
Party may, in its sole discretion, elect not to terminate and waive anyone or
more of such deliveries or conditions precedent for the purposes of procuring
the Closing.

SUCCESSORS AND ASSIGNS

Subject to the terms of the Third Party Licences and the sub-licences granted to
Alpharma under the Third Party Licences, no Party shall assign, encumber,
dispose or otherwise transfer any of its rights under this Agreement without the
prior written consent of the other.

AGENCY AND SUBCONTRACTING

Alpharma shall operate under the Agreement as an independent contractor. Nothing
contained in the Agreement or done hereunder shall be construed as constituting
either Party the agent or partner of the other in any sense of that term or for
any purpose whatsoever and neither Party shall be entitled to bind the other to
any third party.

Without prejudice to Clause 2, either Party may employ any agents or
subcontractors or otherwise delegate to any third party the performance of any
of its obligations under this Agreement provided that every act or omission of
such agent, sub-contractor or third party shall for the purposes of this
Agreement be deemed to be the act or omission of the Party so delegating and the
Party so delegating shall at all times indemnify and keep indemnified the other
against all costs, claims, damages, legal costs or other expenses incurred by
that other or for which that other may become liable as a result of the act or
omission of any such agent, sub-contractor or third party.

GENERAL

No delay or failure by any Party to exercise any of its powers, rights or
remedies under this Agreement shall operate as a waiver of them, nor shall any
single or partial exercise of any such powers, rights or remedies preclude any
other or further exercise of them. The remedies provided in this Agreement are
cumulative and not exclusive of any remedies provided by law.

Any notices or communications to or from the Parties shall be in writing and
shall be served by sending the same by registered prepaid airmail or facsimile
transmission to the address of the relevant Party as set out below or to such
other address as that Party may have previously notified as its address for such
service. Any notice or document shall be deemed to have been served:

if mailed by registered prepaid airmail to the recipient at the address given
below fourteen (14) days after date of mailing unless the contrary can be
proved; and

if sent by facsimile transmission to the recipient at the number given below and
evidence exists of receipt thereof on the next business day of the recipient
after sending unless the contrary can be proved and provided that such facsimile
message is confirmed by registered prepaid post.

The addresses and contract details for the Parties are as follows :

Licensor:

c/o Bisa Holdings B.V.
Hofplein 19
3032 AC Rotterdam
Netherlands
Telephone: +31 10 206 7777
Facsimile: +31 10 206 7789
For the attention of the Directors

   

Alpharma:

One Executive Drive
Fort Lee
New Jersey 07024
United States of America
Telephone: +1 201 947-7774
Facsimile: +1 201 947-4879

   



With a copy to:
Vice President and Chief Legal Officer
One Executive Drive
Fort Lee, New Jersey 07024
Telephone: + 1 201 228-5022
Facsimile: +1 201 592-1481

   

Bisa:

Hofplein 19
3032 AC Rotterdam
Netherlands
Telephone: +31 10 206 7777
Facsimile: +31 10 206 7789

   

BIL:

PO Box 242
St Peter's Port House
Sausmarez Street
St Peter's Port
Guernsey
Channel Islands
Telephone: +44 171 623 1000
Facsimile: +44 171 6236261

   

Alpharma appoints Bird & Bird of 90 Fetter Lane, London, EC4A UP (Ref: C. M.
Crosthwaite) (or such other person in England as the Licensor may from time to
time nominate in writing to Alpharma for the purpose) as agent for service of
any notice of proceedings in the English courts.

The Licensor appoints Stephenson Harwood Limited of One St. Paul's Churchyard,
London EC4M 8SH (or such other person in England as the Licensor may from time
to time nominate in writing to Alpharma for the purpose) as agent for service of
any notice of proceedings in the English courts.

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter thereof and supersedes all prior oral or written proposals,
understandings or communications.

In entering into this Agreement each Party acknowledges that it does not do so
on the basis of, and does not (in the absence of fraud) rely on any
representation, warranty or other provision except as expressly provided in this
Agreement and all conditions, warranties or other terms implied by statute or
common law are excluded to the fullest extent permitted by law.

Except as otherwise permitted by this Agreement no change to its terms shall be
effective unless it is in writing and signed by duly authorised officers of both
Parties.

The Licensor and Alpharma shall, at their own expense in each relevant country,
take such steps as may be required to satisfy the laws and requirements of that
country with respect to declaring, recording and otherwise rendering this
Agreement valid

If any part of this Agreement is found by any court or other competent authority
to be invalid, unlawful or unenforceable then such part shall be severed from
the remainder of this Agreement which shall continue to be valid and enforceable
to the fullest extent permitted by law.

PUBLIC ANNOUNCEMENTS

No Party shall make any public announcement, release any information to the
press, or cause to be published in any media, the contents of this transaction
and Agreement without the prior written consent of the others except as is
required by any Party on the advice of its financial or legal advisers.

GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of England and Wales and, subject to Clause 26, the parties hereby
submit to the nonexclusive jurisdiction of the English Courts.

ARBITRATION

Any dispute of any kind whatsoever arising out of or in connection with this
Agreement, including any dispute regarding its existence, validity, termination
or interpretation, shall be referred to and finally settled by arbitration under
the Rules of Arbitration of the London Court of International Arbitration
("LCIA"), which Rules (as amended herein) are hereby deemed to be incorporated
into this Agreement

The language of the arbitration shall be English. The venue of the arbitration
shall be London, England. The Arbitral Tribunal shall consist of a Sole
Arbitrator, who shall be an experienced commercial lawyer. The Sole Arbitrator
shall be appointed by the Court of the LCIA as soon as practicable after receipt
of the Request for Arbitration by the Registrar of the LCIA..

The LCIA Rules shall be amended to provide that Article 5.4 shall be amended to
provide that the Arbitral Tribunal shall be appointed by the Court of the LCIA
as soon as practicable after receipt of the Request for Arbitration by the
Registrar of the LCIA.

The Arbitral Tribunal shall be and is empowered to make any Award or Order,
including any Award or Order under Articles 22 and 25 of the LCIA Rules, on the
application of any party immediately following the Tribunal's appointment. Any
such application shall be heard and decided expeditiously by the Tribunal
provided that each Party is given an opportunity by the Tribunal to make
submissions in respect of such application before any such Award or Order is
made.

Any Award or Order shall be carried out without delay and may be enforced
forthwith in any Court of competent jurisdiction. The Final Award of the
Arbitral Tribunal shall be final and binding upon the parties to the dispute,
who hereby waive any right to any form of appeal to any Court of law to the
extent that such waiver may lawfully be made.

Signed and delivered as a deed

)

 

by [G VAN DEN HOUTEN] for and on behalf

)

 

of NATINCO NV pursuant to a

)

 

power of attorney dated 7 July 1999

)

 

in the presence of

)

 

C. DONNINGER

)

     

/s/ G. Van Den Houten

               

/s/ C. Donninger

   

Witness 29 July 1999



Signed and delivered as a deed

)

 

by ALPHARMA INC. acting by

)

 

[Bruce I. Andrews], a Vice President, and

)

 

[Robert F. Wrobel],

)

 

secretary]

)

           

/s/ Bruce I. Andrews

   

Vice President

         

/s/ Robert Wrobel

   

Secretary



Signed and delivered as a deed

)

 

by [G WHITLIE] for and on behalf

)

 

of BISA HOLDINGS BV pursuant to a

)

 

power of attorney dated 28 June 1999

)

 

in the presence of

)

 

C. DONNINGER

)

     

/s/ G. Whitlie

               

/s/ C. Donninger

   

Witness 29 July 1999



Signed and delivered as a deed

)

 

by BIOTECHNOLOGY INVESTMENTS.

)

 

LIMITED

, acting by [P.A.S. FIRTH],

)

 

authorized signatory and [T. FOWER], [also] an

)

 

authorized signatory]

)

           

/s/ P.A.S. Firth

   

Authorised Signatory

         

/s/ T. Fower

   

Authorised Signatory